Citation Nr: 0311328	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  00-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the L-1 vertebra, currently rated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Clark Evans, Attorney



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from August 1952 to 
October 1955.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In April 2001, the Board rendered a 
decision denying an increased rating for the appellant's 
residuals of a fracture of the L-1 vertebra.  Pursuant to a 
Joint Motion for Remand and to Stay Further Proceedings, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a February 2002 Order which vacated and remanded the 
April 2001 Board decision for additional development.  


REMAND

It is noted that following the February 2002 Court remand the 
Board chose to undertake additional development of the case, 
which entailed a request for VA medical records and a VA 
examination of the appellant pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  The requested records were received, as 
was the report of a VA orthopedic examination performed in 
February 2003.  However, the United States Court of Appeals 
for the Federal Circuit recently invalidated 38 C.F.R. 
§ 19.9(a)(2), as it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration or obtaining the appellant's waiver of 
his right to have the new evidence initially considered by 
the RO.   Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  A Remand to the RO is required 
to consider this evidence and issue a Supplemental Statement 
of the Case, if appropriate.  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002), has been completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  

2.  Upon completion of the above, the RO 
should readjudicate the appellant's 
claim, particularly with regard to the 
additional evidence obtained by the 
Board's development, and with 
consideration of any additional 
information obtained as a result of this 
remand.  

3.  If the decision with respect to the 
claim remains adverse to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The veteran is hereby advised that he has the right to submit 
additional evidence and argument on the two matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


